        Case 3:20-cv-00617-VC Document 96 Filed 06/11/21 Page 1 of 3



 1   Edward A. Broderick
     ted@broderick-law.com
 2   BRODERICK LAW, P.C.
     176 Federal; Street, Fifth Floor
 3   Boston, MA 02110
     Tel: (617) 738-7080
 4   Fax: (617) 830-0327

 5   [Additional counsel appear on the signature page]

 6   Attorneys for Plaintiff Deborah Schick and the
     Proposed Class
 7
                                 UNITED STATES DISTRICT COURT
 8
                                NORTHERN DISTRICT OF CALIFORNIA
 9                                  SAN FRANCISCO DIVISION

10
     DEBORAH SCHICK, individually and on               Case No. 3:20-cv-00617-VC
11   behalf of all others similarly situated,
                                                       PARTIES’ JOINT STATEMENT IN
12                          Plaintiff,                 RESPONSE TO COURT ORDER DOCKET
                                                       91
13          v.
14   CALIBER HOME LOANS, INC.,
     NEXLEVEL DIRECT, LLC, DRIVING
15   FORCE MEDIA, and BARRY GABSTER,
16                          Defendants.
17

18          On June 2, 2021, the Court ordered the parties to submit a joint statement addressing
19   whether plaintiffs TCPA claim for alleged use of an automatic telephone dialing system remain
20   viable in light of Facebook, Inc. v. Duguid, 141 S.Ct. 1163 (2021). On June 7, 2021, the parties
21   submitted a Stipulation of Dismissal of Plaintiff’s First Claim for Relief Pursuant to Fed. R. Civ.
22   P. 41(a)(1)(A)(ii), dismissing plaintiff’s claims for alleged use of an automatic telephone dialing
23   system with prejudice. In light of this dismissal, the parties respectfully submit that the question
24   of continuing viability of that claim in light of Facebook has been rendered moot.
25

26

27
                                                      -1-
28   PARTIES’ JOINT STATEMENT IN RESPONSE TO COURT ORDER DOCKET 91
     CASE NO. 3:20-CV-0617-VC
        Case 3:20-cv-00617-VC Document 96 Filed 06/11/21 Page 2 of 3



 1   RESPECTFULLY SUBMITTED AND DATED this 11th day of June 2021.

 2   SO STIPULATED BY:
                                            By: Edward A. Broderick
 3

 4                                              Matthew P. McCue, Pro Hac Vice
                                                mmccue@massattorneys.net
 5                                              THE LAW OFFICE OF MATTHEW P. MCCUE
                                                1 South Avenue, Suite 3
 6                                              Natick, Massachusetts 01760
                                                Telephone: (508) 655-1415
 7
                                                Facsimile: (508) 319-3077
 8
                                                Anthony I. Paronich, Pro Hac Vice
 9                                              anthony@paronichlaw.com
                                                PARONICH LAW, P.C.
10                                              350 Lincoln Street, Suite 2400
                                                Hingham, Massachusetts 02043
11
                                                Telephone: (617) 738-7080
12                                              Facsimile: (617) 830-0327

13                                              Andrew W. Heidarpour, Pro Hac Vice
                                                aheidarpour@hlfirm.com
14                                              HEIDARPOUR LAW FIRM, PPC
                                                1300 Pennsylvania Avenue NW, 190-318
15
                                                Washington, District of Columbia 20004
16                                              Telephone: (202) 234-2727

17                                              Attorneys for Plaintiff Deborah Schick and the
                                                Proposed Classes
18

19                                              PERKINS COIE LLP

20                                              By: /s/ Thomas N. Abbott
                                                David T. Biderman, Bar No. 101577
21                                              DBiderman@perkinscoie.com
                                                Kristine E. Kruger, Bar No. 253593
22                                              KKruger@perkinscoie.com
23                                              Thomas N. Abbott, Bar No. 245568
                                                TAbbott@perkinscoie.com
24                                              Perkins Coie LLP
                                                505 Howard Street, Suite 1000
25                                              San Francisco, CA 94105-3204
                                                Telephone: 415.344.7000
26                                              Facsimile: 415.344.7050
27
                                               Attorneys for Defendant Caliber Home Loans,
                                               -2-
28                                             Inc.
     PARTIES’ JOINT STATEMENT IN RESPONSE TO COURT ORDER DOCKET 91
     CASE NO. 3:20-CV-0617-VC
        Case 3:20-cv-00617-VC Document 96 Filed 06/11/21 Page 3 of 3



 1
                                                     /s/ Debbie P. Kirkpatrick
 2                                                   Debbie P. Kirkpatrick
 3                                                   dkirkpatrick@sessions.legal
                                                     Sessions, Fishman, Nathan & Israel, LLP
 4                                                   1545 Hotel Circle South, Suite 150
                                                     San Diego, California 92108
 5                                                   Telephone: (619)758-1891
 6                                                   Attorneys for Defendants Barry Gabster and
 7                                                   Driving Force Media

 8                                                    /s/ Seth W. Wiener
                                                      Seth W. Wiener
 9                                                    Law Offices of Seth W. Wiener
                                                      609 Karina Court
10                                                    San Ramon, CA 94582
                                                      (925) 487-5607
11                                                    www.sethwienerlaw.com

12                                                    Attorneys for NexLevel Direct LLC

13

14                                        PROOF OF SERVICE

15           I, Edward A. Broderick, declare that on June 10, 2021 I electronically filed the foregoing
     document with the Clerk of the court using the CM/ECF system which will then send a
16   notification of such filing to all counsel of record.

17

18          Executed on June 11, 2021, in the Commonwealth of Massachusetts.
19

20                                                /s/ Edward A. Broderick
21                                                Edward A. Broderick

22

23

24

25

26

27
                                                     -3-
28   PARTIES’ JOINT STATEMENT IN RESPONSE TO COURT ORDER DOCKET 91
     CASE NO. 3:20-CV-0617-VC
